

113 SRES 321 ATS: Honoring the life, accomplishments, and legacy of Nelson Rolihlahla Mandela and expressing condolences on his passing.
U.S. Senate
2013-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 321IN THE SENATE OF THE UNITED STATESDecember 13 (legislative day, December 11), 2013Mr. Reid (for himself, Mr. McConnell, Mr. Coons, Mr. Flake, Mr. Menendez, Mr. Alexander, Ms. Ayotte, Ms. Baldwin, Mr. Barrasso, Mr. Baucus, Mr. Begich, Mr. Bennet, Mr. Blumenthal, Mr. Blunt, Mr. Booker, Mr. Boozman, Mrs. Boxer, Mr. Brown, Mr. Burr, Ms. Cantwell, Mr. Cardin, Mr. Carper, Mr. Casey, Mr. Chambliss, Mr. Coats, Mr. Coburn, Mr. Cochran, Ms. Collins, Mr. Corker, Mr. Cornyn, Mr. Crapo, Mr. Cruz, Mr. Donnelly, Mr. Durbin, Mr. Enzi, Mrs. Feinstein, Mrs. Fischer, Mr. Franken, Mrs. Gillibrand, Mr. Graham, Mr. Grassley, Mrs. Hagan, Mr. Harkin, Mr. Hatch, Mr. Heinrich, Ms. Heitkamp, Mr. Heller, Ms. Hirono, Mr. Hoeven, Mr. Inhofe, Mr. Isakson, Mr. Johanns, Mr. Johnson of Wisconsin, Mr. Johnson of South Dakota, Mr. Kaine, Mr. King, Mr. Kirk, Ms. Klobuchar, Ms. Landrieu, Mr. Leahy, Mr. Lee, Mr. Levin, Mr. Manchin, Mr. Markey, Mr. McCain, Mrs. McCaskill, Mr. Merkley, Ms. Mikulski, Mr. Moran, Ms. Murkowski, Mr. Murphy, Mrs. Murray, Mr. Nelson, Mr. Paul, Mr. Portman, Mr. Pryor, Mr. Reed, Mr. Risch, Mr. Roberts, Mr. Rockefeller, Mr. Rubio, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mr. Scott, Mr. Sessions, Mrs. Shaheen, Mr. Shelby, Ms. Stabenow, Mr. Tester, Mr. Thune, Mr. Toomey, Mr. Udall of Colorado, Mr. Udall of New Mexico, Mr. Vitter, Mr. Warner, Ms. Warren, Mr. Whitehouse, Mr. Wicker, and Mr. Wyden) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life, accomplishments, and
		  legacy of Nelson Rolihlahla Mandela and expressing condolences on his
		  passing.Whereas Nelson Mandela was born on July 18, 1918, as
			 Rolihlahla Mandela, to Nonqaphi Nosekeni and Nkosi Mphakanyiswa Gadla Mandela
			 in Transkei, South Africa;Whereas Nelson Mandela’s defiance of injustice, and his
			 commitment to peace and reconciliation, played critical roles in the
			 negotiation process that led South Africa to abolish apartheid, a system of
			 racially focused social, political, and economic discrimination, and to
			 ultimately adopt in its place a system of multiparty democracy and universal
			 suffrage for all South Africans;Whereas Nelson Mandela became a political activist as a
			 young man and rose through the leadership ranks of the African National
			 Congress (ANC), becoming the ANC President;Whereas, on August 5, 1962, Nelson Mandela was arrested
			 for his political activism to end the discriminatory policies of
			 apartheid;Whereas, despite calls for clemency on behalf of Nelson
			 Mandela by the international community, including the Security Council, the
			 General Assembly, and the Secretary General of the United Nations, he was found
			 guilty of all charges against him and sentenced to life in prison;Whereas, during 18 of his 27 years of imprisonment on
			 Robben Island, Nelson Mandela was permitted only one visitor a year, and for
			 only 30 minutes;Whereas Nelson Mandela remained resolute, refusing offers
			 to renounce his struggle against the Government of South Africa in exchange for
			 his freedom, and became widely viewed as a martyr for the anti-apartheid
			 movement;Whereas, during his imprisonment, Nelson Mandela was
			 confined to a small cell where he slept on the floor, and he was sentenced to
			 hard labor while being gravely mistreated by prison officials;Whereas, on February 11, 1990, under growing international
			 pressure and national campaign efforts, Nelson Mandela was released from
			 prison, marking the end of his 27 years, 6 months, and 1 week of continuous
			 incarceration;Whereas, upon his release, Nelson Mandela resumed a top
			 leadership role in the ANC and led the party in negotiations that resulted in
			 South Africa’s first multiracial elections;Whereas, in 1994, following the first fully
			 representative, multiracial national elections, Nelson Mandela was elected on
			 May 9 and inaugurated on May 10 as President of the Democratic Republic of
			 South Africa under a Government of National Unity;Whereas President Nelson Mandela led the transition from
			 minority rule and apartheid to multicultural, multiracial democracy, and played
			 a critical role in initiating South Africa’s ongoing efforts to foster national
			 reconciliation and end the diverse, deep-rooted, and enduring social,
			 political, and economic inequalities created by apartheid;Whereas President Nelson Mandela sought to promote equal
			 opportunity for jobs and education, access to social services, and
			 quality-of-life improvements for all South Africans;Whereas, during the presidency of Nelson Mandela, South
			 Africa established the Truth and Reconciliation Commission to investigate gross
			 human rights violations committed under the apartheid regime;Whereas Nelson Mandela’s decision to step down after one
			 term as South Africa’s elected President serves as a commendable example of
			 commitment to democratic principles for elected national leaders in new
			 democracies around the globe;Whereas Nelson Mandela continued his social justice and
			 human rights work upon his retirement in 1999, primarily through the Nelson
			 Mandela Foundation and its two sister organizations, the Nelson Mandela
			 Children’s Fund and the Mandela-Rhodes Foundation;Whereas, on July 18, 2007, Nelson Mandela convened the
			 Elders, a group of world leaders including Desmond Tutu, Graca Machel, and
			 former United States President Jimmy Carter, to contribute their wisdom and
			 insight towards addressing some of the world’s toughest problems;Whereas the 1993 Nobel Peace Prize was jointly awarded to
			 Nelson Mandela and Frederik Willem de Klerk for their work for the
			 peaceful termination of the apartheid regime, and for laying the foundations
			 for a new democratic South Africa;Whereas Congress contributed to the attainment of the
			 political ideals and goals for which Nelson Mandela struggled, by enacting the
			 Comprehensive Anti-Apartheid Act of 1986 (Public Law 99–440) on October 2,
			 1986, and has honored Nelson Mandela by passing the Mandela Freedom Resolution
			 in the House of Representatives on September 18, 1984 (H. Res. 430, 98th
			 Congress), and in the Senate on October 10, 1984 (S. Res. 386, 98th Congress),
			 by adopting the resolution concerning United States support for the new South
			 Africa on October 5, 1994 (H. Res. 560, 103rd Congress), and by awarding Nelson
			 Mandela the Congressional Gold Medal on July 29, 1998;Whereas former United States President Bill Clinton
			 honored Nelson Mandela with the Philadelphia Liberty Medal in 1993, and former
			 United States President George W. Bush honored Nelson Mandela with the
			 Presidential Medal of Freedom in 2002;Whereas, on July 18 of each year, people around the world
			 celebrate Nelson Mandela Day, in recognition of Nelson Mandela’s birthday, by
			 devoting their time to community service in honor of his legacy;Whereas, in 1995, Nelson Mandela wrote: I have
			 walked that long road to freedom. I have tried not to falter; I have made
			 missteps along the way. But I have discovered the secret that after climbing a
			 great hill, one only finds that there are many more hills to climb. I have
			 taken a moment here to rest, to steal a view of the glorious vista that
			 surrounds me, to look back on the distance I have come. But I can only rest for
			 a moment, for with freedom come responsibilities, and I dare not linger, for my
			 long walk is not ended.; andWhereas Nelson Mandela leaves a legacy that transcends his
			 time and place in history, which will guide and inspire generations to come:
			 Now, therefore, be itThat the Senate—(1)honors the life,
			 accomplishments, and legacy of former South African President Nelson
			 Mandela;(2)extends its
			 heartfelt sympathies and condolences to the members of the family of the late President Nelson Mandela and his fellow citizens;(3)requests the Secretary of State to communicate these expressions of honor and condolence to Nelson Mandela’s family and to the Parliament of the Republic of South Africa; and(4)requests the President to identify an appropriate and lasting  program of the United States Government to honor Nelson Mandela’s legacy.